Citation Nr: 0736291	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  00-12 927	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed residuals of 
injuries of the neck and back.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served an active duty from April 1953 to April 
1956 and from January 1958 to October 1959.  

In November 2006, the Board of Veterans Appeals (the Board) 
granted service connection for a psychiatric disability 
manifested by major depression, remanded the issue of service 
connection for residuals of injuries of the neck and back to 
the RO for development, and remanded the issue of a rating in 
excess of 10 percent for service-connected headaches to the 
RO for a Statement of the Case.  

The Board was informed in October 2007 that the veteran had 
died in July 2007.  



FINDING OF FACT

The veteran died in July 2007 prior to further active 
consideration on the remaining issue on appeal by the Board.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Accordingly, the appeal on the remaining issues raised in 
this case has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).  

The Board finds that this case is one in which the law is 
dispositive and that the issue on appeal must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accordingly, for the reasons and bases expressed hereinabove, 
the appeal as to the issue of service connection for claimed 
residuals of injuries of the neck and back is dismissed.  In 
reaching this determination, the Board intimates no opinion 
as to the merits of this appeal or of any derivative claims 
brought by a survivor of the veteran.  Cf. 38 C.F.R. 
§ 20.1106 (2007).  



ORDER

This appeal as to the claim of service connection for the 
residuals of injuries of the neck and back is dismissed 
without prejudice due to the death of the veteran.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


